IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                           No. 01-50135
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

JUAN JOSE ESPINOZA-GONZALEZ,

                                         Defendant-Appellant.
                        ___________________

                            No. 01-50216
                        ___________________

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

PEDRO ALVITER-SEGURA,
                                         Defendant-Appellant.
                        ___________________

                            No. 01-50329
                        ___________________

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

GUSTAVO GARCIA-LOPEZ,

                                         Defendant-Appellant.
                        ___________________

                            No. 01-50377
                        ___________________

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

ABEL GERARDO HUERTA-VELASQUEZ,

                                         Defendant-Appellant.
                            No.   01-50135 c/w
                            No.   01-50216
                            No.   01-50329
                            No.   01-50377
                                   -2-


                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                    USDC No. DR-00-CR-521-1-FB
                       --------------------
                         December 7, 2001
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     In unrelated cases, Juan Jose Espinoza-Gonzalez, Pedro

Alviter-Segura, Gustavo Garcia-Lopez, and Abel Gerardo Huerta-

Velasquez appeal from their sentences following guilty pleas to

charges of illegal reentry into the United States subsequent to

deportation.    The cases have been consolidated on appeal.   All

defendants argue that the district court erred at sentencing by

failing to inquire whether the defendants and counsel had read

their presentence reports ("PSR") in violation of Fed. R. Crim.

P. 32(c)(3)(A).    They contend that this error requires remand for

resentencing.

     We agree with the defendants that the district court failed

to comply with Rule 32(c)(3)(A).     However, because the defendants

did not raise the issue of noncompliance in the district court,

we will correct the error only if it was plain and affected their

substantial rights.    See United States v. Esparza-Gonzalez, __

F.3d __   (5th Cir. Sept. 26, 2001, No. 01-50213), 2001 WL
1135317, at *1; see also United States v. Olano, 507 U.S. 725,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No.   01-50135 c/w
                          No.   01-50216
                          No.   01-50329
                          No.   01-50377
                                 -3-

732-34 (articulating the plain error standard of review).   The

defendants have failed to show that the district court's error

was prejudicial and have not demonstrated plain error.   Esparza-

Gonzalez, 2001 WL 1135317 at *1.

     AFFIRMED.